DETAILED ACTION
Acknowledgements
The amendment filed 06/06/2022 is acknowledged.
Claims 15-20, 27 and 30-31 are pending.
Claims 15-20, 27 and 30-31 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 15, 17-18 and 27 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
Applicant asserts “the claims are not abstract, because they recite an improvement in the functioning of a computer.”.  Examiner respectfully disagrees.
The claim(s) recite(s) transaction settlement.  Specifically, the claims recite “receiving a transaction…; verifying that the transaction is capable of taking place…; sending…a first communication…; and sending…a second communication…”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)).
It is applicant’s position that “the alleged abstract idea is clearly integrated into a practical application.” because “as explained in the specification…the present invention…can efficiently and securely conduction online and real time settlement operations…by server computers implementing blockchain legers and enforcing rules or policies.”  Examiner respectfully disagrees.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, nodes, processors, and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Applicant further argues that the claims recite “significantly more”.  Examiner respectfully disagrees.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claims 27 and 30-31 are system claims that are used to perform the method claims 15-20 which only involves the use of computers as tools to automate and/or implement the abstract idea.
The combination of elements recited in the method claims simply recite the concept of conducting transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of blockchain, nodes, processors, and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(b), the arguments are moot in light of the amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejection.


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20, 27 and 30-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 15-20 are directed to a method, claims 27 and 30-31 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) transaction settlement.  Specifically, the claims recite “receiving a transaction…; verifying that the transaction is capable of taking place…; sending…a first communication…; and sending…a second communication…”, which is “commercial or legal interactions” within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting transaction settlement. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of blockchain, nodes, processors, and memory merely use(s) a computer as a tool to perform an abstract idea. Specifically, conducting transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 27 and 30-31 are system claims that are used to perform the method claims 15-20 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  This only uses the processor or computer system to automate or implement the abstract idea of performing transaction settlement.  Dependent claim 16 describes currency associated with the second user.  Dependent claim 17 describes first communication. Dependent claim 18 describes second communication.  Dependent claims 19-20 describe processing the transaction. Dependent claim 30 describes transaction verification.  Dependent claim 31 describes a blockchain block. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing transaction settlement including receiving a transaction between a first and second users, verifying the validity of transaction by applying rules, notifying the first nodes which host the first user account to update the first ledger, and notifying the second nodes which host the second user account to update the second ledger.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a blockchain, nodes, processors, and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Outside Scope
Dependent claim 31 recites “wherein a blockchain block of the first blockchain ledger or the second blockchain ledger includes metadata that identifies a previous block header hash, a timestamp, and a merkle root.”.  However, the first blockchain ledger and the second blockchain ledger are not part of the independent claim 27.  Therefore, claim 31 is outside scope.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 15-20, 27 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20090119209A1 (“Sorensen et al.”) in view of US Application Publication US20170357966A1 (“Chandrasekhar et al.”) and in further view of US Grant Publication US8452704B2 (“Barbara et al.”).

Regarding claim 15 and 27, Sorensen et al. teaches:
receiving a transaction between a first user to a second user for a first amount, wherein the first user deposited funds for settlement into a first pool account and the second user deposited funds for settlement into a second pool account; (claim 1b)
verifying that the transaction is capable of taking place between the first user and the second user by checking an account value associated with the first user at the first pool account and (claim 1f; ¶0109 and ¶0112)
sending, to a first plurality of nodes hosting a first blockchain ledger, a first communication, (claim 1e)
sending, to a second plurality of nodes hosting a second blockchain ledger, a second communication, (claim 1e)
Sorensen does not disclose:
one or more rules established by a main blockchain, the one or more rules identifying a type of the transaction, an originating country limitation, and a receiving country limitation; (Barbara et al. col 17 ln 13-26, 45-50, ln 62-66; col 18 ln 1-6)
wherein the first blockchain ledger records transactions between users that deposited funds for settlement into the first pool account, and wherein the first communication instructs the first plurality of nodes to update the first blockchain ledger to include a decrease in the account value associated with the first user at the first pool account by the first amount; and
wherein the second blockchain ledger records transactions between users that deposited funds for settlement into the second pool account, and wherein the second communication instructs the second plurality of nodes to update the second blockchain ledger to include an increase in the account value associated with the second user at the second pool account.
However, Chandrasekhar et al. discloses:
wherein the first blockchain ledger records transactions between users that deposited funds for settlement into the first pool account, and wherein the first communication instructs the first plurality of nodes to update the first blockchain ledger to include a decrease in the account value associated with the first user at the first pool account by the first amount; and (abs)
wherein the second blockchain ledger records transactions between users that deposited funds for settlement into the second pool account, and wherein the second communication instructs the second plurality of nodes to update the second blockchain ledger to include an increase in the account value associated with the second user at the second pool account. (abs)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Mobile Transaction Network of Sorensen et al. by adding
the feature of maintaining transaction records in blockchain in accordance with the teaching of Chandrasekhar et al.. This modification allows Sorensen et al.’s system to benefit from the blockchain technology has to offer such as availability, immutability and transparency etc.. 
Additionally, “wherein the second blockchain ledger records transactions between users that deposited funds for settlement into the second pool account, and wherein the second communication instructs the second plurality of nodes to update the second blockchain ledger to include an increase in the account value associated with the second user at the second pool account. “ describes steps to be performed by the second plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Sorensen et al. and Chandrasekhar et al. do not disclose:
one or more rules established by a main blockchain, the one or more rules identifying a type of the transaction, an originating country limitation, and a receiving country limitation; However, Barbara et al. discloses:
one or more rules established by a main blockchain, the one or more rules identifying a type of the transaction, an originating country limitation, and a receiving country limitation; (col 17 ln 13-26, 45-50, ln 62-66; col 18 ln 1-6)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Sorensen et al. and Chandrasekhar et al. by adding country specific rules and restrictions in accordance with the teaching of Barbara et al.. This modification facilitate the combined system in conducting settlement for cross-border transactions. 

Regarding claim 16, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. discloses all the limitations as described above.  Sorensen et al. further discloses:
determining a currency associated with the second pool account; and (¶0027)
converting the first amount into a second amount based on the determined currency, (¶0027)
With respect to “wherein the second communication further instructs the second plurality of nodes to update the second blockchain ledger to include the increase in the account value associated with the second user at the second pool account by the second amount.”, it describes steps to be performed by the second plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Regarding claim 17, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. discloses all the limitations as described above.  With respect to “wherein the first communication further instructs the first plurality of nodes to update the first blockchain ledger to include a corresponding increase in a currency account value at the first pool account by the first amount the currency account value associated with a cross pool account that is different than the first pool account.”, it describes steps to be performed by the first plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Regarding claim 18, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. discloses all the limitations as described above.  With respect to “wherein the second communication further instructs the second plurality of nodes to update the second blockchain ledger to include a corresponding decrease in a currency account value at the second pool account by the second amount, the currency account value associated with a cross pool account that is different than the second pool account.”, it describes steps to be performed by the second plurality of nodes which is outside scope. Therefore, it does not entitle patentable weight.

Regarding claim 19, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al. discloses all the limitations as described above.  Sorensen et al. further discloses:
receiving a communication that the currency account value at the first pool account is above a first threshold; and (abs)
withdrawing funds from the currency account at the first pool account to bring the currency account value below the first threshold. (¶0144)

Regarding claim 20, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al.  discloses all the limitations as described above.  Sorensen et al. further discloses:
receiving a communication that the currency account value at the second pool account is below a second threshold; and (abs)
depositing funds into the currency account at the second pool account to bring the currency account value above the second threshold. (¶0152)

Regarding claim 30, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al.  discloses all the limitations as described above.  Sorensen et al. further discloses:
wherein verifying that the transaction is capable of taking place between the first user and the second user further includes determining that the transaction is above pre-defined transaction limits associated with the transaction. (¶0109)

Regarding claim 31, Sorensen et al. in view of Chandrasekhar et al, and in further view of Barbara et al.  discloses all the limitations as described above. With respect to “wherein a blockchain block of the first blockchain ledger or the second blockchain ledger includes metadata that identifies a previous block header hash, a timestamp, and a merkle root.”,  it describes a blockchain block.  However, the description is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685